             Case 1:20-cv-02927-JDB Document 20 Filed 08/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  CITIZENS FOR RESPONSIBILITY AND
  ETHICS IN WASHINGTON,

             Plaintiff,

                    v.                                     Civil Action No. 20-2927 (JDB)
  UNITED STATES POSTAL SERVICE,

             Defendant.


                                               ORDER

        Upon consideration of [11] Defendant’s Motion for Summary Judgment, [12] Plaintiff’s

Cross-Motion for Summary Judgment, and the entire record herein, and for the reasons stated in

the accompanying Memorandum Opinion, it is hereby

        ORDERED that [12] Plaintiff’s Cross-Motion for Summary Judgment is GRANTED; it

is further

        ORDERED that [11] Defendant’s Motion for Summary Judgment is DENIED; it is further

        ORDERED that defendant shall produce the following records to plaintiff:

        1. Two Notifications of Commitment to Recuse and Screening Arrangement (Vaughn

              Index [11-4] Documents 5 & 6);

        2. Financial Conflicts of Interest Guidance from Natalie Bonanno to Louis DeJoy

              (Vaughn Index Document 7); and

        3. The remaining responsive documents pertaining to divestiture (Vaughn Index

              Documents 1–4) redacted consistent with the accompanying Memorandum Opinion, as

              well as an updated Vaughn index that adequately describes each remaining redaction,

                                                 1
         Case 1:20-cv-02927-JDB Document 20 Filed 08/17/21 Page 2 of 2




           states the exemption claimed, and explains why the exemption is relevant; and it is

           further

       ORDERED that the parties shall submit a joint status report by not later than September

17, 2021, describing any remaining issues in dispute.

       SO ORDERED.


                                                                            /s/
                                                                     JOHN D. BATES
                                                                United States District Judge
Dated: August 17, 2021




                                                2
